      Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

KIMBERLY DICKSON,                             CASE NO.:


      Plaintiff,

v.

GOLD EQUITY, LLC d/b/a
MICANOPY INN MOTEL, and RAM
COHEN, individually,


      Defendants.          _________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, KIMBERLY DICKSON, by and through the undersigned attorney,

sue the Defendants, GOLD EQUITY, LLC D/B/A MICANOPY INN MOTEL a

Florida Limited Liability Company (hereinafter “Micanopy Inn”), and RAM

COHEN, individually (collectively “Defendants”), and alleges:

      1.     Plaintiff was an employee of Defendants and brings this action for

unpaid overtime compensation, liquidated damages, and all other applicable relief

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                               General Allegations

      2.     Plaintiff was an employee who worked for Defendants within the last

three years in Alachua County, Florida.


                                          1
       Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 2 of 6



      3.     Plaintiff worked for Defendants from around March 2016 to April 2017

as an hourly paid employee Front Desk Agent/Housekeeper at an hourly rate of

$10.00 per hour.

      4.     Plaintiff then worked for Defendants again from around June 2019 to

September 2019 as an an hourly paid Assistant Manager at an hourly rate of $10.00

per hour.

      5.     At all times material to this cause of action, Defendant MICANOPY

INN was an enterprise subject to the FLSA.

      6.     At all times material to this cause of action, Plaintiff was a non-exempt

employee and therefore entitled to overtime wages for any and all overtime hours

worked.

      7.     Defendant MICANOPY INN is a Florida Limited Liability Company

that operates and conducts business in Alachua County, Florida and is therefore,

within the jurisdiction of this Court.

      8.     Defendant MICANOPY INN operates as a motel business in Micanopy,

Florida.

      9.     At all times relevant to this action, Defendant RAM COHEN was an

individual who owned and operated MICANOPY INN, and who regularly exercised

the authority to: (a) hire and fire employees of MICANOPY INN; (b) determine the

work schedules for the employees of MICANOPY INN, and (c) control the finances


                                          2
         Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 3 of 6



and operations of MICANOPY INN. By virtue of having regularly exercised that

authority on behalf of MICANOPY INN, RAM COHEN is/was an employer as

defined by 29 U.S.C. § 201, et seq.

         10.   This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

         11.   This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA.

         12.   During Plaintiff’s employment with Defendants, MICANOPY INN

earned more than $500,000.00 per year in gross sales.

         13.   Defendant MICANOPY INN employed approximately eighteen (18)

employees and paid these employees plus earned a profit from their business.

         14.   During Plaintiff’s employment, Defendant MICANOPY INN employed

at least two employees who were engaged in interstate commerce and/or handled

goods, materials and supplies which traveled in interstate commerce, including but

not limited to computers, telephones, fax machines, point of sale systems, and other

tools/materials used to run the business.

         15.   Therefore, at all material times relevant to this action, Defendant

MICANOPY INN was an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).


                                            3
        Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 4 of 6



        16.   Additionally, Plaintiff is individually covered under the FLSA because

she was engaged in interstate commerce by taking reservations from and charging

guests from outside the state of Florida.

                                  Overtime Violations

        17.   At all times relevant to this action, Defendants failed to comply with the

FLSA because Plaintiff performed services for Defendants for which she was not

paid proper overtime wages for all overtime hours worked.

        18.   During her employment with Defendants, Plaintiff was not paid time

and one-half her regular rate of pay for all hours worked in excess of forty (40) per

workweek during one or more workweeks.

        19.   During her employment with Defendants, Plaintiff routinely worked

overtime hours.

        20.   Defendants paid Plaintiff her regular hourly rate of $10.00 per hour for

the first forty (40) hours each week. For any hours worked over forty (40) in a given

week Plaintiff either received only her straight time hourly rate or no pay at all.

        21.   Plaintiff is entitled to her regular rate of pay ($10.00/hour) plus the half-

time premium ($5.00/Overtime hour) for all hours worked in excess of forty (40) per

week.

        22.   Based upon the above policies, Defendants have violated the FLSA by

failing to pay complete overtime pay for each hour worked over forty (40) per week.


                                            4
      Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 5 of 6



      23.    Upon information and belief, the records, to the extent any exist and are

accurate, concerning the number of hours worked and amounts paid to Plaintiff are in

the possession and custody of Defendants.


    COUNT I - RECOVERY OF OVERTIME COMPENSATION (FLSA)

      24.    Plaintiff incorporates and re-alleges paragraphs one (1) through

twenty-three (23) above.

      25.    Plaintiff is/was entitled to be paid time and one-half her regular rate of

pay for each hour worked in excess of forty (40) per workweek.

      26.    During her employment with Defendants, Plaintiff was not paid for all

time worked as described above which resulted in Plaintiff not being paid proper

overtime compensation for all overtime hours worked in violation of the FLSA.

      27.    As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff overtime compensation for each hour worked in excess of

forty (40) per workweek in one or more workweeks, Plaintiff has suffered damages

plus incurring reasonable attorneys’ fees and costs.

      28.    Defendants did not have a good faith basis for its failure to pay

Plaintiff proper overtime compensation for each hour worked in excess of forty

(40) per work week.

      29.    As a result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

                                          5
      Case 1:20-cv-00001-MW-GRJ Document 1 Filed 01/02/20 Page 6 of 6



      30.    Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff, KIMBERLY DICKSON, demands judgment

against Defendants for the payment of all overtime hours at one and one-half the

regular rate of pay for the hours worked by her for which Defendants did not

properly compensate her, liquidated damages, reasonable attorneys’ fees and costs

incurred in this action, and any and all further relief that this Court determines to

be just and appropriate.

      Dated this 2nd day of January, 2020.



                                       /s/ JOLIE N. PAVLOS
                                       Jolie N. Pavlos, Esq.
                                       FBN 0125571
                                       Morgan & Morgan, P.A.
                                       20 N. Orange Avenue, Suite 1600
                                       Orlando, FL 32801
                                       Telephone: (407) 245-3517
                                       Facsimile: (407) 204-2206
                                       Email: JPavlos@forthepeople.com
                                       Attorneys for Plaintiff




                                          6
